CONGRESSIONAL EFFECT FAMILY OF FUNDS 420 Lexington Avenue, Suite 601 New York, New York 10070 May 4, 2011 VIA EDGAR Securities and Exchange Commission Filing Desk treet, N.E. Washington, D.C. 20549 RE: Congressional Effect Family of Funds (“Trust”) (File Nos. 33-148558 and 811-22164), on behalf of the Congressional Effect Fund (“Fund”), a series of the Trust Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter as certification that the Prospectus and Statement of Additional Information for the Fund do not differ from those contained in Post-Effective Amendment No. 7 to the Trust’s Registration Statement on Form N-1A, which was filed electronically on April 29, 2011. If you have any questions concerning the foregoing, please call the undersigned at 215-830-8990 extension 101. Sincerely, Congressional Effect Family of Funds /s/ David F. Ganley David F. Ganley Secretary cc: Jeffrey T. Skinner, Esq. Kilpatrick Townsend & Stockton LLP 1001 West Fourth Street Winston-Salem, North Carolina 27101
